Citation Nr: 1400210	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  10-03 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral eye disability, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on and after March 18, 2008.

6.  Entitlement to a TDIU prior to March 18, 2008.


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2006, December 2007, and November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In December 2013, the Veteran's representative submitted additional evidence directly to the Board with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The issue of entitlement to a TDIU prior to March 18, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the RO.



FINDINGS OF FACT

1.  In a statement received in January 2010, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal for the issue of entitlement to service connection for bilateral eye disability, to include as secondary to service-connected diabetes mellitus, type II.

2.  In a statement received in January 2010, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal for the issue of entitlement to service connection for right ear hearing loss.

3.  In a statement received in January 2010, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal for the issue of entitlement to service connection for a sleep disorder, to include as secondary to service-connected diabetes mellitus, type II.

4.  In a statement received in January 2010, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal for the issue of entitlement to service connection for migraine headaches, to include as secondary to service-connected diabetes mellitus, type II.

5.  The Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation on and after March 18, 2008.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for bilateral eye disability, to include as secondary to service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for a sleep disorder, to include as secondary to service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for migraine headaches, to include as secondary to service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2013).

5.  The criteria for entitlement to a TDIU have been met on and after March 18, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Service Connection Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In a written statement received in January 2010, the Veteran indicated that he wished to withdraw the appeal as to the issues of entitlement to service connection for bilateral eye disability, right ear hearing loss, a sleep disorder, and migraine headaches.  Thus, these issues are no longer for appellate consideration.  

Entitlement to a TDIU on and after March 18, 2008

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2013).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341 (2013).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).  

The Veteran's combined schedular rating for his service-connected disabilities was 20 percent as of June 5, 2002, 50 percent as of March 7, 2006, and 60 percent as of June 7, 2007, with no single disability rated as 60 percent disabling.  As such, the minimum schedular criteria for a TDIU were not met on those dates.  From March 18, 2008, the Veteran's combined schedular rating is 70 percent and his service-connected diabetes mellitus, type II, with associated diabetic neuropathies of the bilateral upper and lower extremities, have a combined rating of 50 percent.  38 C.F.R. § 4.25 (2013).  Thus, the minimum schedular criteria for a TDIU are met as of March 18, 2008, and the question is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability on and after March 18, 2008.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In his January 2008 claim, the Veteran asserted that his diabetes mellitus, type II, caused constant numbness in his arms and legs that prevented him from driving for long periods of time.  As a result, he was forced to leave his job as a part-time limousine driver.  At a hearing held before a Decision Review Officer in January 2010, the Veteran testified that he was unable to seek or hold any gainful employment due to his service-connected disabilities.  The Veteran stated that he had been out of work for the past three years.  He reported that his diabetes mellitus, type II, caused dizziness and lightheadedness and made his hands swell and become numb.  He also stated that he had problems bending over and walking as the result of his diabetes mellitus, type II.  In addition, the Veteran stated that he was receiving disability benefits through the railroad company.  In written statements, the Veteran also asserted that he was unable to secure or follow a substantially gainful occupation as the result of his service-connected major depressive disorder with posttraumatic stress disorder (PTSD), tinnitus, and left ear hearing loss.    

In June 2013, a VA audiologist recorded that the Veteran's hearing loss and tinnitus impacted the ordinary conditions of his daily life, including his ability to work.  After psychological evaluation, a VA psychologist reported that the Veteran had a poor work history in recent years, likely due to chronic substance dependence.  The VA psychologist opined that the Veteran's global assessment of functioning (GAF) score of 58 suggested that he could work in a job in which he did not have much interaction with others as he was a poor communicator and likely would have problems understanding tasks and problems adapting to a modern setting with the use of computers.  The VA psychologist also stated that the Veteran's guilt and depressive symptoms would likely interfere with his ability to keep and maintain a job due to poor attendance and lack of motivation.  

In support of his claim, the Veteran submitted a December 2013 vocational evaluation from C. Young, who had reviewed the Veteran's claims file and interviewed the Veteran.  C. Young recorded that the Veteran had worked for the railroad for 15 years, performing heavy work that involved no transferable skills, and had worked as a limousine driver for seven years, which involved medium exertion and no transferable skills.  C. Young noted that the Veteran had last worked in 2008.  He found pertinent the Veteran's symptoms involving numbness in his hands and feet and noted that the Veteran also suffered from symptoms of PTSD and depression.  C. Young specifically identified the Veteran's history of intrusive thoughts, flashbacks, auditory hallucinations, outbursts of anger, and impaired judgment and impulse control with periods of violence, which VA physicians opined were a danger to him and others.  In addition, the Veteran had panic attacks twice per week or more that required reorienting himself afterwards and thereby prevented him from completing tasks he had begun prior to the attack.  In view of these symptoms, as well as the Veteran's restrictions in concentration attention, crying spells, and limited numbness in the hands and feet, C. Young opined that it was at least as likely as not that the Veteran would be unable to secure or follow a gainful occupation as a result of his service-connected disabilities.

In this case, the schedular criteria for a TDIU are met as of March 18, 2008.  In addition, the record shows the Veteran has not been employed since at least 2008 and the medical evidence suggests the Veteran's service-connected disabilities interfere with his occupational functioning.  Furthermore, after a review of the record and a personal interview of the Veteran, C. Young opined that it was at least as likely as not that the Veteran would be unable to secure or follow a gainful occupation as a result of his service-connected disabilities.  This information is probative of the claim as it is not solely a medical question.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation as of March 18, 2008.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, a TDIU is warranted on and after March 18, 2008.  See 38 C.F.R. § 4.16(a).



ORDER

The appeal for entitlement to service connection for bilateral eye disability, to include as secondary to service-connected diabetes mellitus, type II, is dismissed.

The appeal for entitlement to service connection for right ear hearing loss is dismissed.

The appeal for entitlement to service connection for a sleep disorder, to include as secondary to service-connected diabetes mellitus, type II, is dismissed.

The appeal for entitlement to service connection for migraine headaches, to include as secondary to service-connected diabetes mellitus, type II, is dismissed.

Entitlement to a TDIU on and after March 18, 2008 is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

As demonstrated above, the minimum schedular criteria for a TDIU were not met prior to March 18, 2008.  38 C.F.R. § 4.16(a).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Based upon the evidence cited above, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU prior to March 18, 2008 on an extraschedular basis.  Therefore, remand is warranted.

In addition, the Veteran testified that he received disability benefits from his previous employment with a railroad company.  However, the claims file does not include any further records pertaining to such an award of benefits nor is there evidence that the RO has requested any such records.  As such, remand is warranted to obtain any records relating to a decision for disability benefits.   

Accordingly, this issue is REMANDED for the following actions:

1.  Request, with the Veteran's assistance, all records from his previous employers, including any medical records and/or administrative decisions, pertaining to disability benefits.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether a TDIU on an extraschedular basis is warranted prior to March 18, 2008.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b). 

3.  After completing this and any other development deemed necessary, re-adjudicate the issue of entitlement to a TDIU prior to March 18, 2008.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


